 

Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT, dated as of November 5, 2019 (this “Agreement”) is
made and entered into by and between Aircastle Limited, a Bermuda exempted
company (the “Company”), and the undersigned Shareholders (each a “Shareholder,”
and collectively, “Marubeni”) of the Company. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Merger Agreement
(as defined below).

 

RECITALS

 

WHEREAS, concurrently with the execution of this Agreement, the Company, MM Air
Limited, a Bermuda exempted company (“Parent”), and MM Air Merger Sub Limited, a
Bermuda exempted company and a wholly owned Subsidiary of Parent (“Merger Sub”),
have entered into that certain Agreement and Plan of Merger (as it may be
amended from time to time, the “Merger Agreement”), pursuant to which, among
other things, Merger Sub will be merged with and into the Company (the
“Merger”), with the Company continuing as the surviving company as a wholly
owned subsidiary of Parent.

 

WHEREAS, as of the date hereof, each Shareholder is the record or beneficial
owner of the number and type of equity interests of the Company (“Shares”) set
forth on Schedule A hereto (with respect to each Shareholder, the shares listed
on Schedule A (as it may be amended pursuant to Section 5 of this Agreement),
together with any additional Shares or other voting securities of the Company
which such Shareholder owns of record or beneficially as of the date hereof or
of which such Shareholder acquires after the date hereof record or beneficial
ownership, including by purchase, as a result of a share dividend, share split,
recapitalization, combination, reclassification, redesignation or exchange, upon
exercise or conversion of any options, warrants or other securities, or
otherwise, “Covered Shares”);

 

WHEREAS, as a condition and inducement to the Company’s willingness to enter
into the Merger Agreement and to proceed with the transactions contemplated
thereby, including the Merger, the Company and Marubeni are entering into this
Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Marubeni hereby agree as follows:

 



 

 

 

AGREEMENT

 

1.                  Agreement to Vote. From the date hereof until the earlier of
the Termination Date (as defined below) or the receipt of the Company
Shareholder Approval, Marubeni irrevocably and unconditionally agrees that it
shall at any meeting of the shareholders of the Company (whether annual, special
or otherwise and whether or not an adjourned or postponed meeting), however
called, or in connection with any written consent of shareholders of the
Company, however proposed: (a) when a meeting is held, appear at such meeting or
otherwise cause its Covered Shares that are owned by Marubeni as of the date of
such meeting to be counted as present thereat for the purpose of establishing a
quorum, and when a written consent is proposed, respond to each request by the
Company for written consent, and (b) vote or consent, or cause to be voted at
such meeting or cause such consent to be granted with respect to, all Covered
Shares that are owned by Marubeni as of the date of such meeting or consent (i)
in favor of the Merger and the adoption of the Merger Agreement and the
Statutory Merger Agreement (each as they may be amended from time to time), and
in favor of each of the other transactions contemplated by the Merger Agreement
and the Statutory Merger Agreement of which approval of the Company’s
stockholders is solicited, and (ii) against (A) any proposal for any
recapitalization, reorganization, liquidation, dissolution, amalgamation,
merger, sale of assets or other business combination between or involving the
Company and any other Person that would reasonably be expected to impede,
interfere with, delay or postpone or adversely affect in any material respect
the Merger or any other transactions contemplated by the Merger Agreement, the
Statutory Merger Agreement or this Agreement, (B) any other action that would be
reasonably likely to result in any conditions to the consummation of the Merger
under the Merger Agreement not being fulfilled, (C) any amendment or other
change to the Company Memorandum of Association or Company Bye-Laws that would
reasonably be expected to impede, interfere with, delay, postpone or adversely
affect in any material respect the Merger or any of the other transactions
contemplated by the Merger Agreement, the Statutory Merger Agreement or this
Agreement, and (D) any other material change in the Company’s corporate
structure or business that would reasonably be expected to impede, interfere
with, delay or postpone or adversely affect in any material respect the Merger
or any of the other transactions contemplated by the Merger Agreement or the
Statutory Merger Agreement.

 

2.                  No Inconsistent Agreements. Marubeni hereby represents,
covenants and agrees that, except as contemplated by this Agreement, Marubeni
(a) has not entered into, and shall not enter into at any time prior to the
Termination Date, any voting agreement, voting trust or other agreement that
directly or indirectly addresses voting with respect to any Covered Shares and
(b) has not granted, and shall not grant at any time prior to the Termination
Date, a proxy or power of attorney with respect to any Covered Shares, in either
case, which is inconsistent with Marubeni’s obligations pursuant to this
Agreement.

 

3.                  Termination. This Agreement shall terminate upon the
earliest of (a) the Closing, (b) the date that the Merger Agreement is
terminated, (c) an Adverse Recommendation Change and (d) the delivery of written
notice of termination of this Agreement by the Company to Marubeni (such
earliest date, the “Termination Date”); provided, that the provisions set forth
in Sections 10 and 12 through 24 shall survive the termination of this
Agreement; provided further, that any liability incurred by any party hereto as
a result of a breach of a term or condition of this Agreement prior to such
termination shall survive the termination of this Agreement.

 

4.                  Representations and Warranties of Marubeni. Marubeni hereby
represents and warrants to the Company as follows:

 

(a)                Schedule A lists all shares and other equity interests owned
of record or beneficially by Marubeni in the Company as of the date hereof.
Schedule A lists all options, warrants and other securities convertible into or
exercisable or exchangeable for shares and other equity interests in the Company
owned of record or beneficially by Marubeni as of the date hereof. Except as set
forth on Schedule A, as of the date hereof, Marubeni does not own of record or
beneficially any voting securities or other equity securities in the Company or
any securities convertible into or exercisable or exchangeable for any such
voting securities or other equity securities. Marubeni does not own of record
any shares which are beneficially owned by a third Person.

 



2 

 

 

(b)                Marubeni is the record or beneficial owner of, and has good
and valid title to, all Covered Shares as of the date hereof, free and clear of
all liens, pledges, restrictions and other encumbrances (a “Lien”), other than
(i) as created by this Agreement, (ii) as created by any applicable securities
Laws, (iii) under the Company Memorandum of Association or Company Bye-Laws or
(iv) as would not impair Marubeni’s ability to perform its obligations under
this Agreement. Marubeni has sole voting power, sole power of disposition and
sole power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of such Covered Shares, with no limitations,
qualifications or restrictions on such rights. Such Covered Shares are not
subject to any voting trust agreement or other contract to which Marubeni is a
party restricting or otherwise relating to the voting or sale (constructive or
otherwise), transfer, pledge, hypothecation, grant, gift, encumbrance,
assignment or other disposal (collectively, “Transfer”) of such Covered Shares.
Marubeni has not appointed or granted any proxy or power of attorney that is
still in effect with respect to such Covered Shares, except as contemplated by
this Agreement.

 

(c)                Marubeni has full legal power and capacity to execute and
deliver this Agreement and to perform the Shareholders’ obligations hereunder.
This Agreement has been duly and validly executed and delivered by Marubeni and,
assuming due authorization, execution and delivery by the Company, constitutes a
legal, valid and binding obligation of Marubeni, enforceable against Marubeni in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

(d)                Except for the applicable requirements of the Exchange Act,
(i) no filing with, and no permit, authorization, consent or approval of, any
governmental entity is necessary on the part of Marubeni for the execution,
delivery and performance of this Agreement by Marubeni or the consummation by
Marubeni of the transactions contemplated hereby and (ii) none of the execution,
delivery or performance of this Agreement by Marubeni or the consummation by
Marubeni of the transactions contemplated hereby or compliance by Marubeni with
any of the provisions hereof shall (A) result in any breach or violation of, or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any property or asset of Marubeni pursuant to, any contract to which Marubeni
is a party or by which Marubeni or any property or asset of Marubeni is bound or
affected or (B) violate any order, writ, injunction, decree, statute, law, rule
or regulation applicable to Marubeni or any of Marubeni’s properties or assets
except, in the case of clause (A) or (B), for breaches, violations or defaults
that would not, individually or in the aggregate, materially impair the ability
of Marubeni to perform its obligations hereunder on a timely basis.

 

(e)                There is no action, suit, claim, arbitration, investigation,
complaint, inquiry or other proceeding pending against Marubeni or, to the
actual knowledge of Marubeni, any other Person or, to the actual knowledge of
Marubeni, threatened against Marubeni that restricts or prohibits (or, if
successful, would restrict or prohibit) the exercise by the Company of its
rights under this Agreement or the performance by Marubeni of its obligations
under this Agreement on a timely basis.

 



3 

 

 

(f)                 Marubeni understands and acknowledges that the Company is
entering into the Merger Agreement in reliance upon Marubeni’s execution and
delivery of this Agreement and the representations and warranties and covenants
of Marubeni contained herein and would not enter into the Merger Agreement if
Marubeni did not enter into this Agreement.

 

5.                  Certain Covenants of Marubeni. Marubeni hereby covenants and
agrees as follows:

 

(a)                Except as contemplated hereby and until the earliest of the
Termination Date or the receipt of the Company Shareholder Approval, Marubeni
shall not (i) tender any Covered Shares into any tender or exchange offer, (ii)
Transfer or enter into any contract with respect to the Transfer of any of the
Covered Shares or beneficial ownership or voting power thereof or therein
(including by operation of law), (iii) grant any proxies or powers of attorney,
deposit any Covered Shares into a voting trust or enter into a voting agreement
with respect to any Covered Shares that is inconsistent with this Agreement or
(iv) take any action that would make any representation or warranty of Marubeni
contained herein untrue or incorrect in any material respect or have the effect
of preventing or disabling Marubeni from performing its obligations under this
Agreement in any material respect. Any Transfer in violation of this Section
5(a) shall be void.

 

(b)                In the event that Marubeni acquires record or beneficial
ownership of, or the power to vote or direct the voting of, any additional
Shares or other voting interests with respect to the Company, such Shares or
voting interests shall, without further action of the parties, be deemed Covered
Shares and subject to the provisions of this Agreement, and the number of Shares
held by Marubeni set forth on Schedule A hereto will be deemed amended
accordingly and such Shares or voting interests shall automatically become
subject to the terms of this Agreement. Marubeni shall promptly notify the
Company of any such event.

 

6.                  Marubeni Capacity. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall limit or restrict
Marubeni (or a designee of Marubeni) from acting in his capacity as a director
of the Company or fulfilling the obligations of such office, including by acting
or voting in his capacity as a director of the Company, in Marubeni’s (or
Marubeni’s designee’s) sole discretion on any matter, including causing the
Company to exercise rights under the Merger Agreement (in accordance with the
terms thereof), and no such actions or omissions shall be deemed a breach of
this Agreement (it being understood that this Agreement shall apply to Marubeni
solely in Marubeni’s capacity as Shareholders of the Company), including with
respect to Section 6.01 of the Merger Agreement. In this regard, Marubeni shall
not be deemed to make any agreement or understanding in this Agreement in
Marubeni’s capacity as a director or officer of the Company, including with
respect to Section 6.01 of the Merger Agreement.

 

7.                  No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in the Company any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Shares. All ownership
and economic benefits of and relating to the Covered Shares shall remain vested
in and belong to Marubeni, and, except as otherwise provided herein, the Company
shall have no authority to direct Marubeni in the voting or disposition of any
Covered Shares.

 



4 

 

 

8.                  Disclosure. Each party hereto hereby authorizes the Company
to publish and disclose in any announcement or disclosure Marubeni’s identity
and ownership of the Covered Shares and the nature of Marubeni’s obligations
under this Agreement, and to disclose a copy of this Agreement, in each case, to
the extent required by applicable Law.

 

9.                  Merger Agreement. Marubeni hereby acknowledges receipt of,
and has had an opportunity to read and understand, the Merger Agreement
(including any exhibits and schedules thereto).

 

10.              Expenses. Except as otherwise expressly provided herein,
Marubeni, on the one hand, and the Company, on the other hand, shall pay all of
their own expenses (including attorneys’ and accountants’ fees and expenses) in
connection with the negotiation of this Agreement, the performance of their
respective obligations hereunder and the consummation of the transactions
contemplated by this Agreement.

 

11.              Further Assurances. From time to time, at the request of the
other parties hereto and without further consideration, each party hereto shall
take such further action as may reasonably be deemed by any of the other parties
hereto to be necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement.

 

12.              Amendment or Supplement. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party hereto.

 

13.              Waiver. No failure or delay of any party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party or by a duly authorized officer on behalf of such party.

 

14.              Interpretation. When a reference is made in this Agreement to
an Article, a Section or an Exhibit, such reference shall be to an Article, a
Section or an Exhibit of or to this Agreement unless otherwise indicated. The
table of contents, index of defined terms and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any capitalized term used in any
Exhibit but not otherwise defined therein shall have the meaning assigned to
such term in this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “hereto,” “hereby,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if.” The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. All pronouns and any variations thereof refer to the masculine, feminine
or neuter as the context may require. Any agreement, instrument or Law defined
or referred to herein means such agreement, instrument or Law as from time to
time amended, modified or supplemented, unless otherwise specifically indicated.
References to a Person are also to its permitted successors and assigns. Unless
otherwise specifically indicated, all references to “$” will be deemed
references to the lawful money of the United States of America. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring by virtue of the authorship of any provisions of this Agreement.

 



5 

 

 

15.              Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (a) on the date of delivery if delivered personally; (b) on the date sent
if sent by facsimile or electronic mail (provided, however, that notice given by
facsimile or email shall not be effective unless either (i) a duplicate copy of
such facsimile or email notice is promptly given by one of the other methods
described in this Section 15 or (ii) the receiving party delivers a written
confirmation of receipt of such notice either by facsimile or email or any other
method described in this Section 15; (c) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier; or (d) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

(i)          If to Marubeni:

 

Marubeni Corporation

7-1, Nihonbashi 2-chome

Chuo-ku, Tokyo, 103-6060 Japan

Email:         [*]

Attention: General Manager

 

with copies to (which shall not constitute notice):

 

Clifford Chance US LLP

31 West 52nd Street, 3rd Floor

New York, New York 10019

Email:         [*]

Attention: John A. Healy

 



6 

 

 

(ii)          If to the Company:

 

Aircastle Limited

c/o Aircastle Advisor LLC

201 Tresser Boulevard, Suite 400

Stamford, CT 06901
Attn:          Christopher L. Beers, Chief Legal Officer
Email:         [*]

 

with copies to (which shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attn:          Joseph Coco
                  Thomas Greenberg
Email:         [*]
                   [*]

  

16.              Entire Agreement. This Agreement and the Merger Agreement
(including the Exhibits, Company Disclosure Letter and Parent Disclosure Letter
thereto) constitute the entire agreement, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof.

 

17.              No Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties and their respective successors and permitted assigns any legal or
equitable right, benefit, claim or remedy of any nature under or by reason of
this Agreement.

 

18.              Non-Recourse. This Agreement may only be enforced against, and
any claim or cause of action based upon, arising out of or related to this
Agreement may only be brought against, the Persons that are expressly named as
parties to this Agreement. Except to the extent named as a party to this
Agreement, and then only to the extent of the specific obligations of such
parties set forth in this Agreement, no past, present or future shareholder,
member, partner, manager, director, officer, employee, Affiliate, agent or
representative of any party to this Agreement will have any Liability (whether
in contract, tort, equity or otherwise) for any of the representations,
warranties, covenants, agreements or other obligations or Liabilities of any of
the parties to this Agreement or for any claim based upon, arising out of or
related to this Agreement.

 

19.              Governing Law. THIS AGREEMENT, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE AND ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CHOICE OR CONFLICTS OF
LAWS OF THE STATE OF DELAWARE, EXCEPT TO THE EXTENT THE PROVISIONS OF THE LAWS
OF BERMUDA ARE MANDATORILY APPLICABLE TO THE MERGER.

 



7 

 

 

20.              Specific Enforcement; Jurisdiction; Venue. The parties
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that monetary damages, even if
available, would not be an adequate remedy therefor. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement and to enforce specifically
the performance of the terms and provisions of this Agreement, including failing
to take such actions as are required of them hereunder to consummate the
transactions contemplated hereby. It is agreed that the parties are entitled to
enforce specifically the performance of terms and provisions of this Agreement
in any court referred to below, without proof of actual damages (and each party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which they are entitled at law or in equity. The parties further agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, nor to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach. In addition, each
of the parties hereto irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement brought by any party or its
Affiliates against any other party or its Affiliates shall be brought and
determined in the Court of Chancery of the State of Delaware; provided, that if
jurisdiction is not then available in the Court of Chancery of the State of
Delaware, then any such legal action or proceeding may be brought in any federal
court located in the State of Delaware or any other Delaware state court, in
each case, except to the extent that any such proceeding mandatorily must be
brought in Bermuda. Each of the parties hereby irrevocably submits to the
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 



8 

 

 

21.              Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

 

22.              Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, (a) such term or other provision shall be fully separable, (b) this
Agreement shall be construed and enforced as if such invalid, illegal or
unenforceable provision had never comprised a part hereof, and (c) all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as either the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party or such party waives its rights under this Section 22 with
respect thereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

 

23.              Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 23.

 

24.              Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or by email with .pdf attachments, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

 

25.              Affiliates. Marubeni hereby covenants and agrees that it shall
cause each of its Affiliates to comply with this Agreement as if each such
Affiliate was itself a party to this Agreement.

 

[The remainder of this page is intentionally left blank; signature page
follows.]

 



9 

 

 

IN WITNESS WHEREOF, the Company and Marubeni have caused to be executed or
executed this Agreement as of the date first written above.

 

  AIRCASTLE LIMITED           /s/ Michael J. Inglese   Name: Michael J. Inglese
  Title:   Chief Executive Officer

 

[Voting and Support Agreement]

 



 

 

  

  MARUBENI CORPORATION            /s/ Takayuki Sakakida   Name: Takayuki
Sakakida   Title:   General Manager, Finance & Leasing Business Dept. – II

 

[Voting and Support Agreement]

  

 

 



    

  MARUBENI AVIATION CORPORATION            /s/ Takayuki Sakakida  
Name: Takayuki Sakakida   Title:   Director

 

[Voting and Support Agreement]

 



 

 

   

  MARUBENI AVIATION HOLDING COÖPERATIEF U.A.           /s/ Takayuki Sakakida  
Name: Takayuki Sakakida   Title:   Managing Director

 

[Voting and Support Agreement]

 



 

 

  

SCHEDULE A

 

Marubeni owns 21,605,347 Shares, representing 28.8% of the Company.

 

 



